department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date contact person identification_number contact number employer_identification_number form required to be filed tax years uil dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly o paz acting director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date legend applicant state director a date foundation company director b date foreign_country applicant's website company’s website dear we have considered applicant’s form_1023 application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code_of_1986 as amended hereafter code as an organization described in sec_501 of the code based on the information submitted we have concluded that applicant does not qualify for exemption under that section the basis for our conclusion is set forth below i facts organizational purpose applicant is a nonprofit corporation organized under the laws of state applicant was formed by director a on date under the name of foundation subsequently on date applicant amended its articles of incorporation to change its name from foundation to applicant section three of its articles of incorporation provides that it is organized to engage in sec_501 activities including but not limited to the following en making grants to organizations that carry on charitable activities a encouraging and facilitating contributions to organizations for charitable purposes through the creative use of modern communications tools and technology including by establishing and maintaining a website to process charitable_contributions over the internet to b other promote countries including but not limited to grants to benefit education community development the protection of natural_resources c providing a global online network for non-profit organizations to connect with supporters volunteers and partners and economic change in alleviation country foreign disaster poverty public social heath relief and and the narrative description contained in applicant’s application provides that it was created to establish and maintain a website receive and process charitable_contributions over the internet provide support and assistance to encourage contributions to charities and to make grants exclusively for religious charitable scientific literary or educational_purposes applicant’s narrative description also stated that most of the contributions it receives will be part of its general fund donors to the general fund may recommend organizations in the u s or abroad that have been pre-approved as grantees for a large contribution a donor may establish a donor_advised_fund applicant stated that it does not anticipate maintaining many donor advised funds but that its board_of directors will retain ultimate discretion and control_over its entire grant making activities and will make investment decisions without input from donors currently applicant does not maintain any donor advised funds applicant presently has five directors on its governing board in its narrative description applicant described the connection between its directors and company a for-profit foreign_entity director a is applicant’s director president and treasurer and a controlling shareholder in company company's other controlling shareholder is director b who is also applicant's director vice-president and secretary both director a and director b serve on the board_of directors of company foreign grant making in a letter dated date applicant stated that it operates solely as a grant making organization specifically applicant stated that its grant-making program focuses on foreign grantees and in particular organizations operating in foreign_country in a letter dated date applicant stated that its foreign grant-making program will utilize the internet to permit donors to make donations to organizations operating in foreign_country specifically prospective donors will access applicant's website and be directed to company’s website for a link to company's website that is provided on applicant's website serves to direct the applicant’s potential donors to company’s website so that they can browse approved charitable projects once a donor selects a project and makes a contribution to applicant with his or her recommended project the applicant makes a grant directly to the grantee organization applicant also reported that individuals that access company’s website directly list of organizations approved for donations applicant stated that the to make donations to organizations listed on company’s website will be redirected to applicant’s website to permit them to make donations to these organizations through applicant specifically applicant stated that t he link to applicant’s website that is provided on company’s website serves to direct u s donors who wish to support the charitable projects on company’s website to applicant’s website so that they can make their contributions directly to the applicant applicant contracts with service provider to operate applicant's grant-making program applicant represented that it will further its charitable purposes by making charitable project grants to foreign organizations that are pre-screened by company specifically applicant represented that it contracted with company to screen potential grantees on its behalf because it is unable to perform the required due diligence necessary to engage in foreign grant- making activities on its own applicant stated the following will with respect to organizations formed outside the u s the applicant currently does not have the capacity to perform the required due diligence and therefore organizations according to criteria that is provided by the applicant and approved by the applicant ’s board_of directors the applicant ’s board will then take the results of the evaluations performed by the service provider and decide whether the foreign grantee is a suitable grantee of the applicant provider to evaluate foreign service hire a the service provider applicant has chosen to perform its due diligence is company specifically in reference to company applicant stated the following the service provider the applicant has identified at this time is company a foreign_country mission-driven corporation that was formed by two of the directors of applicant but which is not controlled by and which does not control the organization company is the owner and operator of a website called company’s website that is devoted to disseminating information about charitable organizations located all over the world and their projects the applicant services agreement with company substantially in the form attached as exhibit e pursuant to which company will evaluate organizations according to criteria that is provided by the applicant and allow those organizations that meet the criteria to post descriptions of themselves and their projects on the company’s website entered linking and into has a applicant submitted a copy of its linking and services agreement with company specifically applicant’s contract with company requires company to i review if a proposed foreign grantee is classified as a non-profit charity in their home_country ii determine the period of proposed grantee’s operation iii review the proposed grantee’s organizational and operational documents for compliance with sec_501 of the code iv review the proposed grantee’s financial documents v investigate the proposed grantee’s governing boards vi review the proposed grantee’s project and budget to conform to sec_501 requirements vii verify the proposed grantee is not listed with the u s office of foreign asset control and viii prepare a recommendation report for applicant how company was selected by applicant applicant was asked to provide information as to how it selected company applicant reported that it hired company without interviewing other service providers when asked why applicant hired company without interviewing other service providers applicant responded that it did not interview other firms because it was not able to identify any other firms that have the expertise company has with respect to foreign and especially foreign_country organizations and that provided substantially_similar due diligence services to u s grant making organizations as to the issue of fees applicant reported that for the first year company is donating its services to applicant for the second year applicant reported that company will charge service fees that will be negotiated at arms-length furthermore applicant acknowledged its close ties with company and stated that t he applicant has a ‘close connection’ with company because it was created at approximately the same time and by some of the same persons as company company's activities on behalf of company's own clients applicant reported that company is a for-profit company established by director a and director b in foreign_country company earns income by charging described non-profit organizations located in foreign_country a fee for listing these organizations’ projects on company’s website applicant's review of company’s due diligence functions applicant was asked to describe the due diligence performed by company on applicant's behalf and the review and oversight applicant performs to verify that prospective grantees recommended by company merit grants specifically applicant was asked to provide copies of its grant applications applicant responded that it hired company to conduct due diligence on its behalf and that company uses its own grant application applicant submitted several of company’s grant applications as representative samples of the information company collects as part of its due diligence function review of these documents show that company’s grant application is composed of a two-page registration form and a three-page project form these forms request the name and contact information of both the organization and its directors a short description of the organization’s project its goals needs and uniqueness and information as to both the project’s target population and its budget applicant was also asked to describe the selection process it uses to select which foreign organizations will receive grants applicant responded that company selects the potential grantees then performs its due diligence functions to make a final_determination as to which organizations merit a grant company forwards to applicant all documents it used in selecting these grantees so applicant may review the documentation to verify that prospective grantees recommend by company do indeed merit a grant specifically applicant stated that i f as a result after company selects potential grantees of its due diligence company determines that the proposed grantee and its charitable project fall within the criteria set by applicant and thus are eligible to receive grants from applicant company will forward the materials received from the proposed grantee to applicant applicant was specifically asked to supply copies of reports provided by company in support of company’s selection of grantees applicant responded that it reviews the list of organizations and supporting material provided by company to ensure that each proposed grantee meets the criteria set by applicant however applicant only submitted copies of applications from potential grantees no other supporting material was provided applicant stated that as part of its process to review company’s selection of potential grantees company's representative presents a verbal report to applicant's selection committee in support of company’s decision during which time applicant’s selection committee has the opportunity to ask the representative questions applicant was asked to provide copies of the minutes of the selection committee meetings to show the process used by applicant to review company's selection of grantees applicant submitted a one page document dated date evidencing the selection committee meeting the july minutes provided the following information company asked for company presented the up to date report of activity any questions on the list company had developed there was a discussion of the projects applicant was funding more specifically about the stress prevention center and the program it was interesting to the board that these programs all the presentation the board was asked to approve recommendations for allocation of funds to the list of organizations which had been vetted by company the board approved unanimously under the heading of mental following health fell grants awarded applicant reported that it has awarded foreign grants to organizations applicant was asked to provide information as to how many of its grantees foreign or non-foreign were not vetted by company applicant responded that all grant recipients to date have been vetted by company ll law sec_501 of the code exempts from taxation any corporation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition or for the prevention of cruelty to children or animals provided no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_a_-1 of the treasury regulations hereafter regulations defines private_shareholder_or_individual as a person having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded it engages primarily in activities as operated exclusively for one or more exempt purposes only if which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest to meet the requirement of this subsection the burden_of_proof is on the organization to show that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes among other things relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science revrul_56_304 1956_2_cb_306 holds that an organization that makes distributions of its funds to individuals should maintain adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and members officers or trustees of the organization a grantor or substantial_contributor to the organization or a member_of_the_family of either and a corporation controlled by a grantor or substantial_contributor in order that any or all distributions made to individuals can be substantiated upon request by the internal_revenue_service revrul_63_252 1963_2_cb_101 holds that organizations created in the united_states but operated solely to solicit earmarked funds on behalf of pre-existing foreign entities are in effect domestic agents or conduit organizations with respect to foreign beneficiaries and do not qualify for tax-deductibility of donations in this ruling the service also holds that qualifying tax- exempt domestic organizations are independent actors with their own charitable programs who exercise discretion and control_over funds solicited within the united_states the service provided examples of qualifying organizations including ajn exempt domestic charity that a makes grants to foreign charities after reviewing the grant applications to ensure that the foreign activities will further its own charitable purposes revrul_66_79 1966_1_cb_48 holds that an organization created in the united_states that solicits contributions in the united_states for a specific project of a foreign counterpart organization will qualify for tax-deductible contributions where the domestic charity has reviewed and approved the project as being in furtherance of its own exempt purposes and has control and discretion as to the use of the contributions in this ruling the service holds that the domestic organization had demonstrated that it has full control of the donated funds and discretion as to their use so as to insure that the funds will be used to carry out the domestic charity's function and purposes the board_of directors of the domestic organization has taken specific steps to carefully review the project in advance of any funding and to monitor its continued adherence to the domestic charity's goals revrul_68_489 1968_2_cb_210 holds that an organization will not jeopardize its exemption under sec_501 of the code even though it distributes funds to nonexempt organizations provided it retains control and discretion over use of the funds for sec_501 purposes in this ruling an organization exempt from federal_income_tax under sec_501 distributed part of its funds to organizations not themselves exempt under sec_501 the exempt_organization ensures use of the funds for sec_501 purposes by limiting distributions to specific projects that are in furtherance of its own exempt purposes it retains control and discretion as to the use of the funds and maintains records establishing that the funds were used for sec_501 purposes revrul_70_186 1970_1_cb_128 discusses an organization formed to preserve and enhance a lake as a public recreational facility by treating the water the lake is large bordering on several municipalities the public uses it extensively for recreation along its shores are public beaches launching ramps and other public facilities the organization is financed by contributions from lake front property owners members of the adjacent community and municipalities bordering the lake the revenue_ruling concludes that the benefits from the organization's activities flow principally to the general_public through well maintained and improved public recreational facilities any private benefits derived by the lake front property owners do not lessen the public benefits flowing from the organization’s operations in fact it would be impossible for the organization to accomplish its purposes without providing benefits to the lake front property owners revrul_75_65 1975_1_cb_79 discusses a domestic charity formed to deal with the problem of plant and wildlife ecology in a foreign_country through programs that include grants to foreign private organizations the domestic charity maintains control and responsibility over the use of any funds granted to a foreign organization by first making an investigation of the purpose to which the funds will be put by then entering into a written_agreement with the recipient organization and lastly by making field investigations to see that the money is spent in accordance with the agreement the charity exercises the power to require fund accountability over these programs and contributions to the organization are deductible 326_us_279 the supreme court held that the presence of private benefit if substantial in nature will destroy an organization’s tax-exempt status regardless of the organization's other charitable purposes or activities 71_tc_1067 the tax_court held that compensation need not be unreasonable or exceed fair_market_value to be private benefit stating n or can we agree with petitioner that the critical inquiry is whether the payments made to international were reasonable or excessive regardless of whether the payments made by petitioner to international were excessive international and est nc benefited substantially from the operation of petitioner p l l scholarshi82_tc_196 the tax_court found that an organization that operated charitable bingo on the premises of a bar allowed the bar to increase its sales of food and drinks by its operations in the bar thereby benefiting the bar in more than an insubstantial way the organization and bar were controlled by some of the same persons the court held that the operations of the organization and bar were so interrelated as to be functionally inseparable the effect of which was that any economic benefit the bar received was not incidental 765_f2d_1387 cir affig tcmemo_1984_349 the tax_court found it unnecessary to consider the reasonableness of payments made by the applicant to a business owned by its officers the 9th circuit_court of appeals in affirming the tax court's decision stated the critical inquiry is not whether particular contractual payments to a related for-profit organization are reasonable or excessive but instead whether the entire enterprise is carried on in such a manner that the for-profit organization benefits substantially from the operation of the church 92_tc_1053 the tax_court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests international postgraduate medical foundation v commissioner t c memo an organization whose activity was to conduct continuing medical education tours abroad exclusively used one for-profit travel agency to arrange its travel tours the same individuals controlled both the organization and the for-profit travel agency and the organization did not solicit bids from any other travel agency furthermore both entities shared the same office as both entities were interrelated the court held that the organization was operated for the benefit of the for-profit travel agency lil rationale for applicant to qualify as a tax-exempt_organization under sec_501 of the code applicant must be organized and operated exclusively for charitable or other exempt purposes with no part of applicant's net_earnings inuring to the benefit of any private_shareholder_or_individual applicant reported that it is seeking tax-exempt status solely for operating a grant- making program which to date has only made grants to foreign non-501 c organizations review of applicant’s activities show that applicant does not exercise the required discretion and control_over its foreign grants which grants do not further its exempt_purpose and that applicant’s business relationship with company results in an impermissible private benefit to company therefore applicant fails to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 non-exempt purpose the first issue is whether applicant is operated exclusively for tax-exempt purposes as defined under sec_501 of the code and sec_1_501_c_3_-1 of the regulations for its sole activity of operating a program to award grants to foreign non-501 c organizations applicant has failed to establish that it is operated for exempt purposes under sec_501 of the code applicant does not carry on a substantial charitable program as required under sec_501 and sec_1_501_c_3_-1 of the regulations instead applicant operates a website to raise funds that are then donated to foreign organizations it is well established that an organization will not be considered as operated for an exempt_purpose if acts as a conduit organization by operating to collect u s donations earmarked for foreign non- c organizations see revrul_63_252 to qualify for exempt status a grant-making organization must establish to the satisfaction of the service that its grants to foreign organizations furthers its exempt purposes and that it exercises appropriate discretion and control as to the use of its grants for sec_501 purposes see revrul_68_489 applicant has failed to demonstrate that it exercises sufficient discretion and control_over its grant making program and it has failed to demonstrate that its grant-making program furthers its tax-exempt purpose therefore applicant is not operated for tax-exempt purposes under sec_501 it review of applicant's documents and representations fails to demonstrate that applicant is applicant does not conduct its own it does not conduct follow-up reviews or investigations of grantees’ use of exercising the appropriate level of discretion and control_over its grant-making program to qualify for exemption under sec_501 of the code grant-making program rather applicant hired company to perform substantially_all operations related to its grant-making program applicant admitted that it has not developed any grant applications it does not select which potential grantees receive grant applications it does not review any grant applications it does not review any documents submitted with grant applications it does not conduct any investigations of potential grantees it does not selecting grant recipients grants applicant’s activities are in contrast to the activities of exempt_organizations recognized for exercising appropriate levels of discretion and control_over their foreign grant-making programs applicant is not like the exempt_organization described in revrul_63_252 which maintained discretion and control_over its grants by reviewing grant applications to ensure continued adherence to the organization’s charitable goals applicant is also not like the exempt_organization described in rev_rul which maintained discretion and control by conducting both pre-grant and post-grant reviews furthermore applicant is not like the exempt_organization described in rev_rul which maintained discretion and control by first making an investigation of the purpose to which the funds would be used then entering into a written_agreement with the recipient organization and lastly by making field investigations to see that the money was spent in accordance with the agreement finally applicant is not like the exempt_organization described in rev_rul which maintained discretion and control by maintaining adequate_records and case histories to show the name and address of each recipient of aid the amount distributed to each the purpose for which the aid was given the manner in which the recipient was selected and the relationship if any between the recipient and the grantor or related parties in order that any or all distributions made to individuals could be substantiated upon request by the internal_revenue_service applicant represented that it performs a substantial review of company’s activities to support a finding that it exercises appropriate levels of discretion and control_over the awarding of its grants however the information submitted fails to show a detailed review by applicant of all grant forms and supporting legal and financial documentation submitted by potential grantees rather in response to our inquiry applicant submitted copies of company's two- page registration form and a three-page grant form which forms only contain basic information about the potential grantee the record does not contain any legal or financial documents submitted by potential grantees no discussion of the inquiry directed to potential grantees as to grantees potential use of funds no evidence of any investigations into potential grantees to determine conflicts of interest or jeopardizing activities on the part of potential grantees and no discussion of post grant follow-up instead applicant represented that all inquiry and review is conducted when company's representative submits a verbal report to applicant’s board_of directors however review of applicant's minutes related to its board_of directors meeting does not show any meaningful discussion there is no evidence of any discussion relating to applications filed by potential grantees no discussion of how grantees are going to use the funds and no evidence that company conducted investigations of potential grantees therefore applicant has not demonstrated that it exercises appropriate levels of discretion and control_over its grant making program absent appropriate levels of discretion and control applicant's grant-making program operates as a conduit to direct charitable donations to non- c organizations which activity has not been recognized as charitable see revrul_63_252 therefore applicant is not operated for tax-exempt purposes under sec_501 impermissible private benefit the second issue is whether applicant’s earnings inure to the private benefit of any individual or entity as defined under sec_501 of the code and sec_1_501_c_3_-1 of the regulations under sec_501 of the code an organization must be operated exclusively for exempt purposes and will not be so operated if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose see also sec_1_501_c_3_-1 of the requlations as the supreme court held the presence of private benefit if substantial in nature will destroy the exemption of an organization regardless of an organization’s other charitable purposes or activities 326_us_279 private benefit has been defined as nonincidental benefits conferred on disinterested persons that serve private interests 92_tc_1053 the information provided by applicant shows that its operations are so functionally interrelated with company so as to result in an impermissible private benefit to company company's shareholders director a and director b and company’s clients listed on company’s website it is well established that an impermissible private benefit results when for-profit organizations are functionally interrelated with exempt_organizations see p l l scholarship v commissioner and international postgraduate medical foundation v commissioner supra here company is functionally interrelated with applicant the record shows that both applicant and company were established by the same persons -director a and director b both director a and director b serve on the boards of both applicant and company and are shareholders of company company was hired by applicant to conduct its foreign grant-making activity without competitive bidding applicant admitted that it had not solicited any bids for similar services or had even considered any entity other than company company is a for-profit entity that is also a fundraiser for foreign entities operating in foreign_country through company’s linking services agreement with applicant both applicant and company share internet links though their websites the linking and services agreement provides that applicant’s website links to company's website for prospective u s donors to view the list of organizations and their projects prospective u s donors can then make donations to the organizations listed on company's website in support of particular projects these donations pass through applicant with applicant being the entity that forwards these donations to the selected organizations the effect of this functional interrelationship is to allow company’s clients to receive grants funneled through applicant that originate as tax-deductible donations from u s citizens company’s business reputation is enhanced as a successful fundraiser by advertising dozens of successful grantees on its website this in turn spurs new business as clients are more willing to hire a successful fundraiser company increases its revenues company’s clients increase their donations and director a and director b increase the value of their business all resulting in an impermissible private benefit company is given a substantial and intentional private benefit as a result of its contract with applicant although applicant stated that company's fees will be fixed in arms-length negotiations because applicant hired company without competitive bidding company is given a substantial private benefit similar to the for-profit travel agency in international postgraduate medical foundation t c memo as the courts held in 71_tc_1067 and 765_f2d_1387 a finding of private benefit does not require that payment for services be unreasonable or exceed fair_market_value because company is so functionally interrelated with applicant even if company is compensated based upon a contract negotiated at arms-length company and company’s clients and shareholders receive an impermissible private benefit private benefit is permissible when it is an unintentional and unavoidable byproduct of charitable activity such as cleaning up a public lake with the unintentional and unavoidable benefit of a clean lake to private individuals who own adjacent lake-front property see revrul_75_286 here the benefit to company its shareholders and its clients is intentional and a direct result of company‘s business being so functionally interrelated with applicant's activities therefore applicant is not operated for a tax-exempt purpose under sec_501 of the code based upon the above we have made a determination that applicant fails to meet the requirements necessary to be recognized as a tax-exempt_organization under sec_501 of the code applicant has the right to file a protest if it believes this determination is incorrect to protest applicant must submit a statement of its views and fully explain its reasoning applicant must submit the statement signed by one of its officers within days from the date of this letter we will consider applicant's statement and decide if the information affects our determination applicant's protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete applicant also has a right to request a conference to discuss its protest this request should be made when applicant files its protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent applicant if applicant wants representation during the conference procedures it must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see it has not already done so if applicant does not intend to protest this determination it need not take any further if we do not hear from applicant within days we will issue a final adverse action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t xxxxxxxxxxxxxxxkxxxxxxxk constitution ave n w washington dc applicant may also fax its statement using the fax number shown in the heading of this if applicant faxes its statement please call the person identified in the heading of this letter letter to confirm that he or she received your fax if you have any questions you may contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz acting director exempt_organizations rulings agreements
